                         IN THE UNITED STATES DISTRiCT COURT
                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                   No. 5:19-CT-3283-D


JONATHAN CHRISHON HANEY,                      )
                                              )
                          Plaintiff,          )
                                              )
                v.                            )                      ORDER
                                              )
OFFICER COWAN, et al.,                        )
                                              )
                          Defendants.         )


       On October S, 2020, defendant Johnson was served with the complaint by certified mail

[D.E. 18]. On October 6, 2020, defendants Wheeler and Letchworth were served with the complaint

by certified mail [D.E. 16, 17]. On November 24, 2020, the clerk directed plaintiff to proceed after

defendants Johnson, Wheeler, and Letchworth failed to answer the complaint [D.E. 21]. On the

same date, the North Carolina Attorney General moved for an extension of time to answer on behalf

of defendants Johnson, Wheeler, and Letchworth [D.E. 22], and to deem the motion for extension

of time to answer timely filed [D.E. 24]. The Attorney General seeks to consolidate the responsive

pleading deadline with that of defendants Cowan and Green, and states he has not yet had an

opportunity to determine whether he should represent defendants Johnson, Wheeler, and Letchworth

under the Defense of State Employees Act ("DSEA'~), N.C.G,S. § 143-300.3 et seq. See [D.E. 22]

2-3.

       The court has considered defendants' motions under the governing standard. See Fed. R.

Civ. P. 6(b)(l)(B); Bredell v. Kempthorne, 290 F. App'x 564, 565 (4th Cir. 2008) (per curiam)

(unpublished); Thompson v. E.I. DuPont de Nemours & Co., 76 F.3d 530, 534 (4th Cir. 1996);

Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship. 507 U.S. 380, 395 (1993). The court


            Case 5:19-ct-03283-D Document 25 Filed 12/04/20 Page 1 of 2
GRANTS defendants' motions for an extension of time to file an answer [D.E. 22], and to deem the

motion for extension of time to answer timely filed [D.E. 24]. Defendants Johnson, Wheeler, and

Letchworth have up to and including January 27, 2021, to answer or otherwise respond to plaintiffs

complaint.

       SO ORDERED. This .A:_ day of December 2020.




                                                         Jsc.DEVERill
                                                         United States District Judge




                                                2

             Case 5:19-ct-03283-D Document 25 Filed 12/04/20 Page 2 of 2
